Citation Nr: 1701424	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-18 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1996 to June 1996 and from December 2003 to May 2005, to include service in Southwest Asia.  He also had additional service in the Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Board remanded the claim for additional development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in June 2014 for additional development, to include obtaining updated VA treatment records, providing him adequate VA examinations, and verifying the Veteran's occupational and educational history.  Updated treatment records were obtained and VA sent a letter to the Veteran requesting occupational and educational history; however, remand is required to obtain a VA addendum opinion.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As the June 2014 Board remand directed, the Veteran was afforded a VA examination in July 2014 and in January 2015; however, neither examiner provided a clear opinion as to the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, the Board finds that the July 2014 and January 2015 VA examination reports are inadequate and, thereby, there has been no substantial compliance with the June 2015 Board remand directives of affording an adequate VA examination.  See Stegall, 11 Vet. App. 268.  Therefore, a new VA addendum opinion is required.

In this regard, the July 2014 VA examiner determined that the Veteran has no functional limitations upon consideration of his service-connected disabilities because Veteran had successfully matriculated through undergraduate school and was pursuing a Master's degree in accounting at an on-line university.  The January 2015 VA examiner opined that the Veteran has no functional limitations when considering his left knee and back disabilities.  Both examiners failed to provide an opinion regarding the Veteran's ability to secure or follow substantially gainful employment as a result of his service-connected left knee disability, back disability, tinnitus and PTSD.

The Board notes that in September 2014, the Veteran submitted statements in reference to the effect that his PTSD has on his employment.  Upon remand, the examiner should address the Veteran's contentions and discuss the VA treatment records that note the Veteran's symptoms of not being able to get out of bed.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  If no such records are available, clearly document the claims file to that effect.

2.  Upon completion of directive #1, return the claims file to the VA examiner that provided the January 2015 VA examination in order to provide an addendum opinion as to the Veteran's ability to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  If this VA examiner is no longer available, another qualified VA clinician should provide the addendum opinion.  The claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  The need for another examination of the Veteran is left to the discretion of the examiner.

The VA examiner must address the extent of functional and industrial impairment due to each of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of each service-connected disability upon the Veteran's ordinary activities, which include employment.  In addition, the examiner should provide an opinion that addresses that contention that these service-connected disabilities in aggregate prevent substantially gainful employment.  Specifically, respond to the assertion that the Veteran does not have the functional ability to obtain such employment after his completion of his educational studies due to the combined effect of his service-connected abilities.

This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  

The examiner must specifically discuss:

a) The Veteran's September 2014 statements, in which he describes the difficulty working with his coworkers in the office, the difficulty with concentration and focus at work. 

b) The VA March 2014, April 2014 and September 2014 VA psychiatric treatment records which note the Veteran's complaints of not being able to get out of bed.

A complete rationale must be provided for any opinion offered.  

3.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of the complete record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.
      
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




